Title: John Adams to Abigail Adams, 19 January 1777
From: Adams, John
To: Adams, Abigail


     
      Poughkeepsie Jan. 19. 1777
     
     There is too much Ice in Hudsons River to cross it in Ferry Boats and too little to cross it, without, in most Places, which has given Us the Trouble of riding up the Albany Road as far as this Place, where We expect to go over on the Ice, but if We should be dissappointed here, We must go up as far as Esopus about fifteen miles farther.
     This, as well as Fish-kill is a pretty Village. We are almost wholly among the Dutch—Zealous against the Tories, who have not half the Tranquillity here that they have in the Town of Boston, after all the Noise that has been made about N. York Tories.
     We are treated with the Utmost Respect, wherever We go, and have met with nothing like an Insult, from any Person whatever. I heard ten Reflections, and twenty Sighs and Groans, among my Constituents to one here.
     I shall never have done hoping that my Countrymen will contrive some Coup de main, for the Wretches at Newport. The Winter is the Time. Our Enemies have divided their Force. Let Us take Advantage of it.
    